Case 0:20-cv-61249-WPD Document 46 Entered on FLSD Docket 08/23/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION

                          CASE NO. 20-61249 -CIV-DIMITROULEAS


  JHON SARMIENTO, Individually and
  on behalf of all others similary situated,

         Plaintiff,
  vs.

  SCHEAR CONSTRUCTION, LLC, a
  Florida Limited Liability Company,

        Defendant.
  ____________________________________/

                      NOTICE OF WITHDRAWAL OF CONSENT TO JOIN

         Pursuant to the Federal Rules of Civil Procedure and the Local Rules of Civil Procedure

  for the Southern District of Florida, Plaintiff, Jhon Sarmiento, hereby notifies this Court of the

  withdrawal of the Consent to Join for Opt-in Plaintiff, Gonzalo Gimenez. [See D.E. 23-1].

         Respectfully submitted this 23rd day of August, 2021.


                                               Respectfully Submitted,

                                               /s/ ANDREW R. FRISCH
                                               Andrew R. Frisch, Esq.
                                               MORGAN & MORGAN, P.A
                                               8151 Peters Road, Suite 4000
                                               Plantation, FL 33324
                                               T (954) 318-0268; F (954) 327-30313

                                               afrisch@forthepeople.com
Case 0:20-cv-61249-WPD Document 46 Entered on FLSD Docket 08/23/2021 Page 2 of 2




                                    CERTIFICATE OF SERVICE



          I HEREBY CERTIFIY that on this 23rd day of August, 2021, I electronically filed the

  foregoing with the Clerk of the Court using the CM/ECF system which will send a notice of

  electronic filing to all counsel of record.




                                                /s/ Andrew R. Frisch
                                                Andrew R. Frisch
